DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 12/05/2018.
Claims 1-6 are currently pending and have been examined.
International Priority
	The ADS properly claims priority to JP 2017-234410, filed on 12/06/2017.  All claims as presently drafted are supported by JP 2017-234410; therefore, all claims are given an effective priority date of 12/06/2017.
Information Disclosure Statement
	All references listed in the IDS dated 12/05/2018 have been considered.
Specification
The disclosure is objected to because of the following informalities: 
“In a certain embodiment, the information processing device further includes: a reservation receiving device configured to receive an reservation for renting the electric vehicle” should read “In a certain embodiment, the information processing device further includes: a reservation receiving device configured to receive a reservation for renting the electric vehicle;” and 
The abbreviations SOC, IEEE, AC, and DC are used without prior (or any) definition; in light of common use in the art, these terms are interpreted to indicate “state of charge,” “Institute of Electrical and Electronics Engineers” (particularly in relation to their codified standards), “alternating current,” and “direct current” respectively.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220” has been used to designate both a charging inlet and a vehicle wheel (see Fig. 2).  It is recommended that the “220” indicating the vehicle wheel be amended to “222” in keeping with the use of that RC in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  222 (see objection directly above).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 
Claim Objections
Claim 4 is objected to because of the following informality:  “an reservation” should read “a reservation.”  Appropriate correction is required.
Claim Interpretation
In Claim 3, the language of “the number of electric vehicles parked at the time of returning” is interpreted to relate back to “the number of electric vehicles that are parked in a return station at a time of returning of the electric vehicle and that have power storage devices required to be charged” of Claim 1.  This interpretation is made in light of the disclosure and to prevent clearly unintended interpretations (e.g., the number of electric vehicles parked anywhere at the time of returning).
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1, 5, and 6, the terms “the number of electric vehicles that are parked in a return station,” “the number of charging devices that are installed in the return station,” and “the rental fee set when the first difference is smaller than the predetermined number” lack antecedent basis.  Claims 2-4 are rejected due to their dependence upon Claim 1.
	Regarding Claim 2, the term “the number of electric vehicles to be parked in the return station after the time of returning” lacks antecedent basis, as thus far only a number of electric vehicles presently parked in a return station has been defined.  Similarly, the term “the rental fee set when the number of electric vehicles to be parked in the return station after the time of returning is predicted to be increased” lacks antecedent basis.  
	Regarding Claim 3, the terms “the number of electric vehicles that can be parked in the return station” and “the rental fee set when the second difference is smaller than the predetermined number” lack antecedent basis.  
	Also regarding Claim 3, it is unclear, as drafted, whether “a predetermined number” of Claim 3 is intended to be a new predetermined number or the same predetermined number as that of Claim 1 (upon which Claim 3 depends).  In light of the specification, the predetermined number of Claim 3 is interpreted as indicating a different predetermined number than Claim 1.  To overcome this rejection, it is recommended that all instances of the “predetermined number” of Claim 3 be amended to a “second predetermined number.”
Claim 4 contains the following verbiage:  “for which the rental fee is predicted to be smaller than the rental fee set when the electric vehicle is returned to the return station.”  As drafted, it is unclear to which previously defined rental fee the first “the rental fee” is intended to relate back.  Based on the specification and drafting, it appears that “the rental fee” is not intended to relate back to either of the previously defined rental fees in the claim string, but rather is intended to indicate a newly disclosed hypothetical rental fee which would be calculated at one of the plurality of stations near the return station where the electric vehicle was actually returned.  In light of the specification, it is recommended that this language be amended to “for which a rental fee is predicted to have been smaller than the rental fee set when the electric vehicle is returned to the return station” or similar.  For the purposes of this examination, this language will be interpreted as if this amendment has been made.  Examiner also notes that, while it does not rise to the level of indefiniteness under 112(b), the temporal requirements communicated by the wording of Claim 4 are confusing, and Applicant may wish to clarify this wording in a future amendment.
	Claim 4 contains the following verbiage:  “a station which is included in a plurality of stations near the return station.”  The term “near” is a subjective term and the claim provides no metric by which to determine what Applicant contemplates is or is not “near” the return station.  This makes the scope of the claim indefinite.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 5, and 6, the limitations of setting the rental fee of the electric vehicle; and wherein when the first difference is larger than a predetermined number, setting the rental fee to be smaller than the rental fee set when the first difference is smaller than the predetermined number, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  Additionally, the limitations of a storing a first difference, the first difference being obtained by subtracting (i) the number of electric vehicles that are parked in a return station at a time of returning of the electric vehicle and that have power storage devices required to be charged, from (ii) the number of charging devices that are installed in the return station and that are configured to charge the power storage devices; and wherein when the first difference is larger than a predetermined number, setting the rental fee to be smaller than the rental fee set when the first difference is smaller than the predetermined number, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  Additionally, the limitations of storing a first difference, the first difference being obtained by subtracting (i) the number of electric vehicles that are parked in a return station at a time of returning of the electric vehicle and that have power storage devices required to be charged, from (ii) the number of charging devices that are installed in the return station and that are configured to charge the power storage devices; and when the first difference is larger than a predetermined number, setting the rental fee to be smaller than the rental fee set when the first difference is smaller than the predetermined number, as drafted, are processes that, under their broadest reasonable 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an information processing device, an electric vehicle in which a power storage device is mounted, a storage (data storage device as opposed to the power storage device of an electric vehicle), a return station being a station to which the electric vehicle is returned among a plurality of stations serving as sites for renting electric vehicle, a setting device, and wherein the setting device is configured to obtain the number of charging devices installed in a return station and configured to charge the power storage device.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), insignificant extra-solution activity (see MPEP 2106.05(g)), or generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, or generally linking the use of a judicial exception to a particular technological environment or field of use.  Regarding the additional element categorized as insignificant extra solution activity (wherein the setting device is configured to obtain the number of charging devices installed in a return station and configured to charge the power storage device,), this additional element is well-known, routine, and conventional as it is further categorized as mere data gathering under MPEP 2106.05(g).  These cannot provide an inventive concept.  The claims are not patent eligible.  
	Claims 2-4, describing various additional limitations to the machine of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  Claim 2 adds the step of predicting an increase or decrease of electric vehicles to be parked in the return station after the time of returning (a further abstract idea in the form of a mental process), and setting a smaller or larger rental fee based upon the results of this prediction (a further abstract idea in the form of a certain method of organizing human activity, mental process, and mathematical concept), which do not integrate the recited abstract ideas into a practical 
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub 20180216947 (Sakata et al) (hereafter, “Sakata”), claiming priority to JP 2017013535 and JP .  
	Regarding Claims 1, 5, and 6, Sakata discloses the following limitations:
An information processing device/method for setting a rental fee of an electric vehicle in which a power storage device is mounted (¶ 0001, 0034, 0037, 0141, 0184; Figs. 3, 19);
the return station being a station to which the electric vehicle is returned among a plurality of stations serving as sites for renting electric vehicles (¶ 0034, 0037, 0124, 0158; standby places/docking stations); and
a setting device configured to set the rental fee of the electric vehicle (¶ 0184; Fig. 19; incentive determiner sets an incentive and, by extension, a final rental fee value).
Sakata does not explicitly disclose but Takatsuka does disclose a first difference being obtained by subtracting (i) a number of batteries present at a station at a time of delivering of a battery required to be charged from (ii) the number of charging devices that are installed in the station and that are configured to charge the batteries (¶ 0056, 0115, 0154; determining whether a reservation is possible involves comparing the number of batteries currently present and in need of charging against the number of battery charging slots).  Sakata additionally discloses wherein the batteries requiring recharge are disposed within electric vehicles parked in a return station at the time of returning of the electric vehicle; wherein the charging devices are installed in the return station; wherein said difference is stored in a storage component (¶ 0037, 0073, 0162; Figs. 3, 19; storage units save system data and determinations; system for charging batteries of electric vehicles at a plurality of return stations).

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the battery charging management of Takatsuka with the electric vehicle rental system of Sakata because Takatsuka teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, ¶ 0056, and Fig. 1, the invention of Takatsuka is disclosed for use in a system for charging the batteries of electric vehicles such as that of Sakata.
Regarding Claim 2, Sakata in view of Takatsuka discloses the limitations of Claim 1.  Sakata additionally discloses the following limitations:
wherein the setting device is configured to predict increase or decrease of the number of electric vehicles to be parked in the return station after the time of returning; (¶ 0034-0035, 0080, 0168; system predicts demand for use of rental vehicles; a predicted increase/decrease in demand discloses a corresponding decrease/increase in vehicles to be parked in a given return station) and 
when the number of electric vehicles to be parked in the return station after the time of returning is predicted to be decreased, the setting device is configured to set the rental .  
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Takatsuka and PGPub 20150051926 (Aaron et al) (hereafter, “Aaron”).  
	Regarding Claim 3, Sakata in view of Takatsuka discloses the limitations of Claim 1.  Neither Sakata nor Takatsuka explicitly disclose but Aaron does disclose a second difference, the second difference being obtained by subtracting (i) the number of electric vehicles parked at the time of returning from (ii) the number of electric vehicles that can be parked in the station (¶ 0038-0040, 0109; determines available spaces from sensor data of each space in a facility; vehicles may be electric vehicles).  Sakata additionally discloses said station being a return station; said second difference being stored on a storage device (¶ 0073, 0124, 0156, 0162; Figs. 3, 19).
	Sakata additionally discloses wherein when a value is larger than a predetermined number, the setting device is configured to set the rental fee to be smaller than the rental fee set when the value is smaller than the predetermined number (¶ 0037, 0073, 0162, 0183-0186; Figs. 3, 19; demand prediction being a predetermined value).  Neither Sakata nor Takatsuka explicitly disclose but Aaron does disclose wherein the value is the second difference (¶ 0038-0040, 0109).
The motivation to combine the references of Sakata and Takatsuka remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking management functionality of Aaron KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0038-0040, the invention of Aaron is disclosed for use in a system for managing vehicle rental operations such as that of Sakata and Takatsuka.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Takatsuka and PGPub 20170372410 (Fruhman et al) (hereafter, “Fruhman”).
Regarding Claim 4, Sakata in view of Takatsuka discloses the limitations of Claim 1.  Sakata additionally discloses the limitation of a notifying device configured to notify, in a closing period of the scheduled utilization period, a station which is included in a plurality of stations near the return station and for which the rental fee is predicted to be smaller than the rental fee set when the electric vehicle is returned to the return station (¶ 0193-0196, Fig. 24; notifies the renter of other nearby standby places/recommended sites for the return of the rented vehicle offering discounts).  
Sakata additionally discloses a reservation receiving device configured to receive a reservation for renting the electric vehicle (¶ 0037, 0070, 0144).  Neither Sakata nor Takatsuka explicitly disclose but Fruhman does disclose said reservation being for a scheduled utilization period (¶ 0071; "a rental duration having a start date and an end date").  
The motivation to combine the references of Sakata and Takatsuka remains the same as for Claim 1.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle reservation functionality of Fruhman with the electric vehicle rental system of Sakata and Takatsuka because Fruhman teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0005-
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20170140349 – “Vehicle Group Charging System and Method of Use,” Ricci, which discloses a system for managing the charging of electric vehicles based on various conditions, including availability and economic considerations
PGPub 20190023138 – “Guide Device, Guide System, and Guide Method,” Takatsuka et al, which discloses a system for managing a plurality of electric vehicle charging stations and guiding electric vehicles to said charging stations
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628